     Case 3:18-cv-02935-X Document 40 Filed 09/19/19                  Page 1 of 8 PageID 253


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

VALERIE JACKSON                                   §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §    CIVIL ACTION NO. 3:18-cv-2935
                                                  §
LUPE VALDEZ, MARIAN BROWN,                        §
SAMUEL JOSEPH, LIZYAMMA                           §
SAMUEL, UNKNOWN DALLAS                            §
COUNTY EMPLOYEE III, and                          §
DALLAS COUNTY, TEXAS,                             §
                                                  §
       Defendants.                                §

             PLAINTIFF’S MOTION TO RECUSE AND BRIEF IN SUPPORT

       On September 3, 2019, this case was transferred from Judge Karen Gren Scholer to the

newly appointed judge of this Court. Since that time, information has come to Plaintiff’s attention

that the judge of this court has a bias/prejudice against her. Thus, Plaintiff moves for recusal under

28 U.S.C. §§ 144 & 455.

                                          28 U.S.C. § 144

       28 U.S.C. § 144 provides as follows:

       Whenever a party to any proceeding in a district court makes and files a timely and
       sufficient affidavit that the judge before whom the matter is pending has a personal
       bias or prejudice either against him or in favor of any adverse party, such judge
       shall proceed no further therein, but another judge shall be assigned to hear such
       proceeding.

       The affidavit shall state the facts and the reasons for the belief that bias or prejudice
       exists, and shall be filed not less than ten days before the beginning of the term at
       which the proceeding is to be heard, or good cause shall be shown for failure to file
       it within such time. A party may file only one such affidavit in any case. It shall be
       accompanied by a certificate of counsel of record stating that it is made in good
       faith.




                                                                                                    1
      Case 3:18-cv-02935-X Document 40 Filed 09/19/19                      Page 2 of 8 PageID 254


28 U.S.C. § 144.1

         “When a party files a section 144 motion, the judge must pass on the sufficiency of the

affidavit but may not pass on the truth of the affidavit’s allegations. Harmon v. Dallas County,

3:13-CV-2083-L, 2017 WL 3394724, at *5–6 (N.D. Tex. Aug. 8, 2017). There are only three

requirements for a legally sufficient affidavit: “(1) the facts must be material and stated with

particularity; (2) the facts must be such that if true they would convince a reasonable [person] that

a bias exists; and (3) the facts must show the bias is personal, as opposed to judicial, in nature.”

Id.

         Here, Plaintiff’s affidavit states the following material facts:

      1. I believe any person would reasonably question and harbor legitimate doubts as to the
         newly assigned judge’s impartiality as to me and my case. Specifically, I am a member of
         the transgender community and I am suing Dallas County and its employees and agents
         based on violation of my constitutional rights by conducting a strip search at the Dallas
         County jail solely to determine my gender, denying me my legally recognized gender of
         female, and placing me with the male detainee population. Categorizing me as male
         resulted in my being housed with male detainees and being forced to shower with male
         detainees.

      2. Given the positions advocated by the Court prior to becoming a federal judge, a
         bias/prejudice exists against me as a member of the transgender community asserting my
         constitutional rights.

      3. For instance, while a Deputy Attorney General for the State of Texas, the judge presiding
         over my case was involved in a lawsuit by the State of Texas to restrict the rights of
         transgender people in Texas v. United States. Exhibit 1, “Texas Sues Obama
         Administration Over Transgender Bathroom Directive.” Leah Jessen, Daily Signal (May
         25, 2016). The lawsuit against the Obama administration targeted its guidance that directed

1 The Fifth Circuit Court of Appeals has held that the requirement that the affidavit be filed no less than ten
days before the beginning of the term at which the proceeding is to be heard, is no longer effective since
terms of court no longer exist. Pomeroy v. Merritt Plaza Nursing Home, Inc., 760 F.2d 654, 658 (5th Cir.
1985) (“Since formal terms of court were long ago abolished, the literal ten-day requirement no longer
applies.”); see also Harmon v. Dallas County, 3:13-CV-2083-L, 2017 WL 3394724, at *6 (N.D. Tex. Aug.
8, 2017); see also Texas Tech Univ. v. Spiegelberg, CIV.A. 5:05-CV-0192-, 2006 WL 3591606, at *1 (N.D.
Tex. Dec. 11, 2006). The only requirement as to timing is that a party “exercise reasonable diligence in
filing an affidavit after discovering facts that show bias.” Pomeroy, 760 F.2d at 658, As this case was
transferred to this Court on September 3, 2019 and the affidavit is being submitted approximately two
weeks after the transfer and discovery of the information demonstrating bias/prejudice that supports the
affidavit, the filing should be considered to comply with any timing requirement.

                                                                                                             2
    Case 3:18-cv-02935-X Document 40 Filed 09/19/19                        Page 3 of 8 PageID 255


        public school districts to allow transgender students to use restrooms that corresponded
        with their gender identity. The judge presiding over my case stated that the concerns he
        had heard (and the implied basis for the lawsuit) was safety. This statement indicates the
        presiding judge in my case perceives transgender children as a threat to the safety of other
        children and that such was the reason the lawsuit was brought and why he was arguing in
        support of the lawsuit. In a June 2016 the presiding judge participated in an Attorney
        General opinion concluding that the Fort Worth, Texas school district violated state law in
        adopting a policy to implement the Obama administration’s guidance permitting
        transgender students to use the bathroom of their gender identity. Exhibit 2, Opinion No.
        KP-0100. The opinion was viewed as seeking to give states like Texas a license to
        discriminate against transgender students.2

    4. In an October 2015 panel discussion entitled “Gay Rights, States’ Rights,” the presiding
       judge over my case defended the right of county clerks to refuse to issue marriage licenses
       to same-sex couples following the United States Supreme Court’s opinion in Obergefell v.
       Hodges. Exhibit 3, Leadership Conference on Civil and Human Rights letter to senators
       dated April 9, 2019. The judge of this Court stated: “If a clerk has a religious objection
       personally, state law currently allows them to delegate those duties to issue marriage
       licenses to others in their offices…. There is a new constitutional right after Obergefell,
       but we can’t, in the rush to recognize that, gloss over the other rights that have always
       existed under the First Amendment, under the Religious Freedom Restoration Acts at the
       federal and state level, under employment law at the federal and state level.” The judge of
       this Court participated in a June 2015 Attorney General opinion making similar points
       written in the wake of the Obergefell decision, referring with apparent skepticism to “[t]his
       newly minted federal constitutional right to same-sex marriage.” Exhibit 4, Opinion No.
       KP-0025.

    5. The judge presiding over my case has also testified before the Texas legislature supporting
       legislation to protect adoption agencies refusing to place children with same-sex couples.
       See Exhibit 5, Newstex, Committee Weighs ‘License to Discriminate’ Adoption Bill,


2 As written in a letter opposing the judge of this Court’s confirmation, the Alliance for Justice expressed
the following views:
    Starr has been at the forefront of Texas’s efforts to undermine LGBTQ equality. He led Texas’s
    efforts to block federal guidance that protected transgender students under Title IX. Following
    Obergefell v. Hodges, Starr signed an opinion letter claiming that despite the Supreme Court
    establishing what he referred to as a “new constitutional right,” civil servants, including clerks,
    judges, and justices of the peace, could refuse to issue marriage licenses to same-sex couples. Starr
    also supported a Texas House bill that advocates explained would allow groups “to discriminate,”
    allowing them to “refuse to place foster children with gay couples or families with different
    religious backgrounds”
Exhibit 6, Letter dated May 8, 2019. The Leadership Conference on Civil and Human Rights, a coalition
of more than 200 national organizations committed to promoting and protecting the civil and human
rights of all persons in the United States, wrote a similar letter opposing the nomination of the judge of
this Court based on his actions that expressed bias/prejudice against the anti-LGBTQ community.
Exhibit 3, Leadership Conference on Civil and Human Rights letter to senators dated April 9, 2019.

                                                                                                             3
   Case 3:18-cv-02935-X Document 40 Filed 09/19/19                    Page 4 of 8 PageID 256


       Texas Observer, Apr. 16, 2015 (https://www.texasobserver.org/license-to-discriminate-
       adoption-bill/).

   6. In a written response to questions during the confirmation process for the bench he now
      holds, the judge of this Court refused to answer whether the Fourteenth Amendment
      requires that states treat transgender people the same as those who are not transgender.
      Exhibit 7, Questions for the Record April 17, 2019, page 13, Question 2(d). The judge of
      this Court also refused to answer a question as to whether history and tradition should not
      limit the rights afforded to LGBT individuals, other than to say he would apply binding
      precedent. Id. at p.15, Question 5(a). The judge of this Court also refused to answer whether
      he believes that the government has a compelling interest in eradicating discrimination
      against LGBT people, other than to reference an irrelevant answer to another question. Id.
      at p.28, Question 3(b).

   7. In addition to his own public statements expressing views contrary to equal rights for those
      of the LGBTQ community, the judge of this Court supported the judicial nomination of
      Jeffrey Mateer, who was nominated in 2017 to preside over a different Texas federal court,
      but who was withdrawn in the wake of public outcry for such reasons as a comment that
      transgender children were part of “Satan’s plan.” Exhibit 8, Massie, Chris (September 20,
      2017). “Trump judicial nominee said the issue of transgender children is a deception and
      part of ‘Satan’s plan’, defended ‘conversion therapy’“, CNN. After Mr. Mateer was
      nominated, the judge of this Court issued a statement of support and declared that “Jeff
      Mateer leaves a legacy of service to the State of Texas and will now extend that service to
      all Americans.” Exhibit 9, Press Release. Although claiming not to have known of Mr.
      Mateer’s statement that transgender children were part of “Satan’s plan”, the judge of this
      Court does not appear to have disavowed such a belief nor did he publicly withdrawn his
      support for Mr. Mateer.

   8. Based on the above, it is clear the judge presiding over my case has a bias/prejudice against
      me as a transgender individual. I do not believe, nor do I think any reasonable person could
      believe, that the judge would preside over my case in an impartial manner.

Exhibit A, Affidavit of Plaintiff.

       Given that the presiding judge of this Court has fervently fought against equal rights for

members of the LGBTQ community, and specifically transgender individuals, a clear

bias/prejudice exists against Plaintiff. Furthermore, the facts contained in Plaintiff’s affidavit show

the bias/prejudice is personal, rather than of a judicial nature. Under 28 U.S.C. § 144, Plaintiff’s

affidavit is legally sufficient and the presiding judge can proceed no further in this case and another

judge must be assigned.



                                                                                                      4
    Case 3:18-cv-02935-X Document 40 Filed 09/19/19                     Page 5 of 8 PageID 257


                                            28 U.S.C. § 455

        Plaintiff also moves for recusal under 28 U.S.C. § 455(a). Section 455(a) requires that

“[a]ny justice, judge or magistrate of the United States shall disqualify himself in any proceeding

in which his impartiality might reasonably be questioned.” Id.3 “Since the goal of section 455(a)

is to avoid even the appearance of impropriety, recusal may well be required even where no actual

partiality exists.” United States v. Bremers, 195 F.3d 221, 226 (5th Cir. 1999) (citing Liljeberg v.

Health Svcs. Acquisition Corp., 486 U.S. 847, 860, 108 S.Ct. 2194, 100 L.Ed.2d 855 (1988) and

Hall v. Small Business Admin., 695 F.2d 175, 178 (5th Cir.1983)).

        In reviewing motions for recusal under section 455(a), the Fifth Circuit “has recognized

that section 455(a) claims are fact driven, and as a result, the analysis of a particular section 455(a)

claim must be guided, not by comparison to similar situations addressed by prior jurisprudence,

but rather by an independent examination of the unique facts and circumstances of the particular

claim at issue.” Bremers, 195 F.3d at 226 (citing United States v. Jordan, 49 F.3d 152, 157 (5th

Cir.1995)). “Thus, if a reasonable man, cognizant of the relevant circumstances surrounding a

judge’s failure to recuse, would harbor legitimate doubts about that judge’s impartiality, then the

judge should find that section 455(a) requires his recusal.” Id. (citing United States v. Anderson,

160 F.3d 231, 233 (5th Cir.1998) and In re Faulkner, 856 F.2d 716, 721 (5th Cir.1988)).

“Consequently, a district judge’s failure to recuse himself in such circumstances would constitute

an abuse of discretion.” Id.

        Here, Plaintiff believes any person would reasonably question and harbor legitimate doubts

as to this Court’s impartiality as to the Plaintiff and her case. Specifically, Plaintiff is a member of


3Canon 3C(1) of the Code of Conduct for U.S. Judges similarly provides: “A judge shall disqualify himself
or herself in a proceeding in which the judge’s impartiality might reasonably be questioned, including but
not limited to instances in which... (a) the judge has a personal bias or prejudice concerning a party, or
personal knowledge of disputed evidentiary facts concerning the proceeding.”

                                                                                                        5
   Case 3:18-cv-02935-X Document 40 Filed 09/19/19                    Page 6 of 8 PageID 258


the transgender community and is suing Dallas County and its employees and agents based on

violation of her constitutional rights at the Dallas County jail, including a strip search conducted

solely to determine gender, denying her the legally recognized gender of female, and placing her

with the male jail detainee population. ECF #1. The categorization of Plaintiff as male resulted in

her being housed with male detainees and being forced to shower with mail detainees. Id.

       Given the positions advocated by the Court prior to being appointed to the federal bench,

an apparent bias/prejudice exists against members of the LGBTQ community, and particularly

those of the transgender community, such as Plaintiff. Although the judge of this Court has

couched his crusade against equal rights for the LGBTQ community in terms of protecting

religious liberty, there is an undeniable bias/prejudice against the LGBTQ community underlying

the above actions. Plaintiff’s Affidavit and the exhibits attached thereto present circumstances

under which a reasonable man, cognizant of the relevant circumstances, would harbor legitimate

doubts as to the presiding judge’s impartiality.

       Section 455(a) clearly warrants disqualification here. Avoiding even the appearance of

judicial partiality is of paramount importance in our judicial system. “The very purpose of § 455(a)

is to promote confidence in the judiciary by avoiding even the appearance of impropriety whenever

possible.” Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847, 865 (1988). Congress

enacted subsection 455(a) to “promote confidence in the judiciary by avoiding even the appearance

of impropriety whenever possible,” id. at 864-65, and in Section 455(a) “broaden[ed] and

clarif[ied] the grounds for judicial disqualification.’” Id. at 849 (quoting 88 Stat. 1609). Avoiding

the appearance of partiality is so important that it does not matter “whether or not the judge actually

knew of facts creating an appearance of impropriety.” Id. at 859-60. Nor does it matter if the judge

actually harbors bias or prejudice. Judicial disqualification is “evaluated on an objective basis, and



                                                                                                      6
    Case 3:18-cv-02935-X Document 40 Filed 09/19/19                   Page 7 of 8 PageID 259


so what matters is not the reality of bias or prejudice, but its appearance.” Litekyv. United

States, 510 U.S. 540, 548 (1994) (emphasis added); see Caperton v. A.T. Massey Coal Co., 556

U.S. 868, 883 (2009) (“the Due Process clause has been implemented by objective standards that

do not require proof of actual bias”). Therefore, recusal is required “whenever ‘impartiality might

reasonably be questioned.’” Id. at 888 (quoting 28 U.S.C. § 455(a)). As the Sixth Circuit succinctly

put it, the dispositive question is: “Would a reasonable person knowing all the relevant facts

question the impartiality of the judge?” Reed v. Rhodes, 179 F.3d 453, 467 (6th Cir. 1999).

Considering all of the above information, it would be impossible not to question the impartiality

of the presiding judge of this Court in this case. Thus, recusal under 28 U.S.C. § 455(a) this

required.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that, after reviewing this

motion and the Affidavit of Plaintiff, that the presiding judge of this Court recuse himself. Plaintiff

further prays for all other relief, both legal and equitable, to which she may show herself justly

entitled.

                                               Respectfully submitted,

                                               /s/ Scott H. Palmer
                                               SCOTT H. PALMER
                                               State Bar No. 00797196
                                               JAMES P. ROBERTS
                                               State Bar No. 24105721

                                               SCOTT H. PALMER, P.C.
                                               15455 Dallas Parkway,
                                               Suite 540, LB 32
                                               Dallas, Texas 75001
                                               Tel: (214) 987-4100
                                               Fax: (214) 922-9900
                                               scott@scottpalmerlaw.com
                                               james@scottpalmerlaw.com


                                                                                                     7
   Case 3:18-cv-02935-X Document 40 Filed 09/19/19                 Page 8 of 8 PageID 260




                                               ATTORNEYS FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing document was

forwarded to all counsel of record, in a manner authorized by Rule 5, of the Federal Rules of Civil

Procedure, on September 19, 2019.

                                               /s/Scott H. Palmer
                                               SCOTT H. PALMER


                               CERTIFICATE OF GOOD FAITH

       The undersigned certifies that this motion to recuse and the accompanying affidavit of the

Plaintiff Valerie Jackson are filed in good faith.

                                               /s/Scott H. Palmer
                                               SCOTT H. PALMER


                              CERTIFICATE OF CONFERENCE

       On September 18, 2019 counsel for Plaintiff sent the foregoing Motion to Recuse to

Defense counsel. On September 19, 2019 counsel for Plaintiff, James Roberts, spoke to Defense

counsel in an effort to confer on the Motion to Recuse. Defense counsel could not state whether

Defendants were opposed or unopposed to the Motion to Recuse at that time. As of the time of

filing, Plaintiff had not yet received a response as to whether Defendants are opposed or unopposed

to the Motion to Recuse.

                                               /s/Scott H. Palmer
                                               SCOTT H. PALMER




                                                                                                  8
